DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 10, 2022 is acknowledged. Applicant cancelled non-elected claims 6, 12, 15, 17-18, and 20-28 in the reply filed October 10,2022

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5, 7-11, 13-14, 16, 19, 29-34 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
These claims contain recitations which encompass a human organism contravening 35 U.S.C. 101 and AIA  section 33(a).  For example, claim 1 recites that “the first tissue grasping element that attaches to tissue…” and “wherein the first coupling element and the second coupling element position at least one lymphatic channel.”  Thus, the claim appears to require the presence of a tissue and a vein as part of the claimed closure device.  It is suggested to amend this claim and any other claim reciting these structures with terminology such as “configured to” to thus only functionally recite these limitations to overcome this rejection.  For example, the cited portion of claim 1 could read as “the first tissue grasping element that is configured to attach[[es]] to tissue….” and “wherein the first coupling element and the second coupling element are configured to position at least one lymphatic channel.”  Claim 7 should be amended to change “a ring aperture through which the tissue including the at least one lymphatic channel is inserted for connection…” to “a ring aperture through which the tissue including the at least one lymphatic channel is configured to be inserted for connection”, claim 8 should be amended to change “pins that attach to the tissue” to “pins that are configured to attach to the tissue”, claim 13 should be amended to change “coupled to a tube through which the vein extends” to “coupled to a tube which is configured to receive a vein extending therethrough.” Claim 29 should be amended to change “an aperture through which the vein is inserted” to “an aperture through which the vein is configured to be inserted.”  Claim 30 should be amended to change “wherein the first coupling element and the second coupling element position…” to “wherein the first coupling element and the second coupling element are configured to position...” Claim 31 should be amended to change “wherein an aperture of the second coupling element through which the vein is inserted is smaller…” to  “wherein an aperture of the second coupling element through which the vein is configured to be inserted is smaller…”Claims 2-5, 9-11, 14, 16, 19, and 32-34 also inherit these problems by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9, 11, 13-14, 16, 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa et. al. (WO2020/225603A1- cited in an IDS dated 05/12/2022).
Regarding claim 1, Hayakawa discloses: a device for lymphovenous bypass surgery (Abstract, para. [0002]) comprising: a first coupling element 1b (Fig. 12) having a first tissue grasping element 2 that attaches to tissue (Fig. 12) including at least one lymphatic channel (tissue grasping element 2 is shown as attaching to a tubular tissue element 10) and a second coupling element 1a (Fig. 12) couplable to the first coupling element (Fig. 12), the second coupling element having a cone-shaped surface (Figure 12 shows a conical surface that is unlabeled but which corresponds to the same conical surface indicated by element 7 in Fig. 7) and a second tissue grasping element 2 configured to secure a vein to the second coupling element (Fig. 12), wherein the first coupling element and the second coupling element position at least one lymphatic channel relative to the vein of a patient to deliver lymph fluid from the lymphatic channel into the vein (Fig. 12).
The first tissue grasping element 2 is fully capable of attaching to tissue including at least one lymphatic channel, if one desired to do so - note that the limitations of claim 1 are merely functional limitations and do not affect the structure of the claimed invention - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) -see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art).
The second tissue grasping element 2 is fully capable of securing a vein to the second coupling element, if one desired to do so - note that the limitations of claim 1 are merely functional limitations and do not affect the structure of the claimed invention as discussed above.
The first coupling element and the second coupling element are fully capable of positioning at least one lymphatic channel relative to the vein of a patient to deliver lymph fluid from the lymphatic channel into the vein, if one desired to do so - note that the limitations of claim 1 are merely functional limitations and do not affect the structure of the claimed invention as discussed above.
Regarding claim 2, Hayakawa discloses the device of claim 1. Hayakawa further discloses: wherein the second tissue grasping element protrudes from the cone-shaped surface (Fig. 12).
Regarding claim 5, Hayakawa discloses the device of claim 1. Hayakawa further discloses: wherein the first tissue grasping element and the second tissue grasping element each include one or more pins 2 (Fig. 8).
Regarding claim 7, Hayakawa discloses the device of claim 1. Hawakaya further discloses: wherein the first coupling element comprises a ring aperture 6b through which the tissue including the at least one lymphatic channel is inserted for connection to the first tissue grasping element (Fig. 12).
Regarding claim 8, Hayakawa discloses the device of claim 1. Hayakawa also discloses: wherein the first coupling element and the second coupling element couple together along a common longitudinal axis (Fig. 12) and pins that attach to the tissue extend parallel to the longitudinal axis (Fig. 12), and wherein at least one of the first coupling element and the second coupling element comprises a biocompatible polymer material (para. [0042]).
Regarding claim 9, Hayakawa discloses the device of claim 1. Hayakawa further discloses:  wherein the first coupling element comprises a plurality of connecting elements 4 that each engage with a respective recess (para. [0045]) of the second coupling element to fasten the first coupling element and the second coupling element together (Fig. 12).
Regarding claim 11, Hayakawa discloses the device of claim 1. Hayakawa further discloses wherein the first coupling element and the second coupling element each have a circular shape with a diameter in a range of 1 mm to 15 mm (para. [0046]).
Regarding claim 13, Hayakawa discloses the device of claim 1. Hayakawa further discloses: wherein the cone-shaped surface has a wider diameter at the upper surface D2 relative to a narrower diameter D1 at which the cone-shaped surface is coupled to a tube (Fig. 12) through which the vein extends. 
Regarding claim 14, Hayakawa discloses the device of claim 1. Hayakawa further discloses: wherein the cone-shaped surface has a plurality of at least six openings 5 in which pins can be inserted (para. [0053] five or more holes are provided which reasonably encompasses at least six openings. See MPEP 2131.03).
Regarding claim 16, Hayakawa discloses: the device of claim 1. Hayakawa further discloses: wherein the first tissue grasping element comprises at least six pins 2 (para. [0043] discloses that more or less than eight spikes 2 may be provided) that are spaced apart around a periphery of the first coupling element (Fig. 8) and the pins on the first coupling element are positioned in a single plane that extends through pins on the second coupling element (Fig. 12).
Regarding claim 29, Hayakawa discloses the device of claim 1. Hayakawa further discloses: wherein the second coupling element includes an aperture D2 through which the vein is inserted to connect to the second tissue grasping element (Fig. 12).
Regarding claim 30, Hayakawa discloses the device of claim 7. Hayakawa further discloses: wherein the first coupling element and the second coupling element position the at least one lymphatic channel through the ring aperture and into the vein of the patient (Fig. 12).
The first coupling element and the second coupling element are fully capable of positioning the at least one lymphatic channel (i.e., lymphatic channel can be tubular tissue element 10) through the ring aperture and into the vein of the patient, if one desired to do so - note that the limitations of claim 1 are merely functional limitations and do not affect the structure of the claimed invention - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) -see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art).
Regarding claim 31, Hayakawa discloses the device of claim 7. Hayakawa further discloses wherein an aperture D1 of the second coupling element through which the vein is inserted is smaller than the ring aperture of the first coupling element D2 (Fig. 12).
Regarding claim 32, Hayakawa discloses the device of claim 1. Hayakawa further discloses wherein the cone-shaped surface 7 is elevated above a surface 6 of the second coupling element to increase a depth of insertion of the at least one lymphatic channel into the vein.
Regarding claim 33, Hayakawa discloses the device of claim 1. Hayakawa further discloses: comprising an interior volume that is created within the device when the first coupling element and the second coupling element are connected (Fig. 12 shows an interior volume created when the first and second coupling element are connected).
Regarding claim 34, Hayakawa discloses the device of claim 14. Hayakawa further discloses wherein the six openings are recessed into the cone-shaped surface (Fig. 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa.
Regarding claim 3, Hayakawa discloses the device of claim 1. Hayakawa fails to directly disclose: wherein the cone shaped surface has a first diameter in a range of 1-3 mm (para. [0046]) and a second diameter in a range from 7-12 mm. Instead, Hayakawa discloses a first diameter D1 being smaller than a second diameter D2 (Fig. 12). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hayakawa to have a first diameter in a range of 1-3 mm and a second diameter in a range from 7-12 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hayakawa would not operate differently with the claimed diameters. Further, applicant places no criticality on the range claimed, because the specification doesn’t state any benefit for the claimed range (page 32 line 20-23).
Regarding claim 4, Hayakawa discloses the device of claim 3. Hayakawa also discloses: where the second diameter D2 of the cone-shaped surface aligns with a ring aperture  6b of the first coupling element along a common axis (Fig. 9).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Agarwal et al. (US2016/0324522A1).
Regarding claim 10, Hawakaya discloses the device of claim 9. Hawakaya fails to directly disclose: wherein each connecting element comprises a hook or latch element.
In the same field of endeavor, namely vascular coupling devices, Agarwal discloses wherein each connecting element 100, 200 comprises a hook 122 or latch element 116.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Hawakaya to have each connecting element comprises a hook or latch element as taught by Agarwal for the purpose of securing the coupling elements together (para. [0028]). 
Regarding claim 19, Hawayaka discloses the device of claim 1. Hawayaka fails to directly disclose: wherein connector elements extending from the first coupling element are spaced apart around a peripheral ring of the first coupling element, each connector element having a latch that couples to a portion of the second coupling element such that the device comprises a cylindrical body having slots to enable the cylindrical body to be grasped by a user.
In the same field of endeavor namely vascular coupling devices, Agarwal discloses: wherein connector elements 116 extending from the first coupling element 100 are spaced apart around a peripheral ring of the first coupling element (Fig. 1A), each connector element having a latch 126 that couples to a portion of the second coupling element 200 (Fig. 3E) such that the device comprises a cylindrical body having slots 118 to enable the cylindrical body to be grasped by a user.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Hawakaya to have connector elements extending from the first coupling element are spaced apart around a peripheral ring of the first coupling element, each connector element having a latch that couples to a portion of the second coupling element such that the device comprises a cylindrical body having slots to enable the cylindrical body to be grasped by a user as taught by Agarwal for the purpose of securing the coupling elements together (para. [0029]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHAEL L GEIGER/               Examiner, Art Unit 3771                                                                                                                                                                                         
/SHAUN L DAVID/               Primary Examiner, Art Unit 3771